    Case 5:20-cv-03158-JWL Document 3 Filed 06/19/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


EDWARD KEITH DEMBRY,

                             Petitioner,

           v.                                       CASE NO. 20-3158-SAC

WARDEN DON HUDSON,


                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241 by a prisoner in federal custody. Petitioner proceeds pro se

and submitted the filing fee. The Court has conducted an initial review

of the petition under Rule 4 of the Rules Governing Habeas Corpus

Cases, foll. 28 U.S.C. § 2254, and dismisses the petition with

prejudice for lack of jurisdiction and as a successive filing.

                           Procedural history

     Petitioner was convicted in 2007 in the United States District

Court for the Southern District of Iowa of being a felon in possession
of ammunition in violation of 18 U.S.C. §922(g)(1). He was sentenced

to a term of 265 months imprisonment under the Armed Career Criminal

Act, 18 U.S.C. § 924(e). The Eighth Circuit Court of Appeals affirmed

his sentence. United States v. Dembry, 535 F.3d 798 (8th Cir. 2008).

     Following his appeal, petitioner unsuccessfully sought relief

under 28 U.S.C. § 2255 and audita querela; he also has filed petitions

for habeas corpus under 28 U.S.C. § 2241 in the Southern District of
Indiana and the Western District of Pennsylvania as well as two earlier

petitions in this Court, Dembry v. English, No. 19-3162, 2019 WL

4601558 (D. Kan. Sep. 23, 2019), aff’d, Dembry v. Hudson, No. 19-3224,
    Case 5:20-cv-03158-JWL Document 3 Filed 06/19/20 Page 2 of 5




2019 WL 6724427 (10th Cir. Dec. 11, 2019), and Dembry v. Hudson, No.

20-3043, 2020 WL 599539 (D. Kan. Feb. 7, 2020), aff’d, 799 Fed. App’x

643 (10th Cir. Mar. 24, 2020).

      In the present action, petitioner challenges his detention

under Rehaif v. United States, 139 S.Ct. 2191 (2019). He seeks to

proceed under the savings clause in 28 U.S.C. §2255(e).

                                 Analysis

     Petitioner’s claim under Rehaif appears to be essentially the

same as the claim he presented to this court in his earlier petitions,

namely, that the Government failed to prove beyond a reasonable doubt

that petitioner knew of the status that prohibited him from legally

possessing a firearm or ammunition.

     As the Court explained in petitioner’s earlier applications, a

federal prisoner challenging his confinement may file a motion under

28 U.S.C. § 2255 to “vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). That motion remedy generally provides “the only

means to challenge the validity of a federal conviction following the

conclusion of direct appeal.” Hale v. Fox, 829 F.3d 1162, 1165 (10th
Cir. 2016), cert. denied sub nom. Hale v. Julian, 137 S. Ct. 641 (2017).

However, a “savings clause” provision in § 2255 allows a federal

prisoner to proceed in the district of confinement under § 2241 if

the remedy under § 2255 is shown to be “inadequate or ineffective to

test the legality of his detention.” 28 U.S.C. § 2255(e).

     As stated, petitioner has sought relief under § 2255, but he now

is unable to do so due to the one-year time bar applicable to that

section. When a petitioner can show either “newly discovered evidence”
or “a new rule of constitutional law”, he may be permitted to file

a second motion under § 2255(h). However, it is settled in the Tenth
    Case 5:20-cv-03158-JWL Document 3 Filed 06/19/20 Page 3 of 5




Circuit that neither the one-year period nor the restrictions imposed

by §2255(h) establish that the remedy under § 2255 is inadequate or

ineffective. In Prost v. Anderson, 636 F.3d 578 (10th Cir. 2011), the

Tenth Circuit noted that if the remedy under § 2255 could be held

inadequate “any time a petitioner is barred from raising a meritorious

second or successive challenge to his conviction subsection (h) would

become a nullity, a ‘meaningless gesture.’” Prost, 636 F.3d at 586.

Instead, “it is the infirmity of the § 2255 remedy itself, not the

failure to use it or to prevail under it, that is determinative. To

invoke the savings clause, there must be something about the initial

§ 2255 procedure that itself is inadequate or ineffective for testing

a challenge to detention.” Id. at 589.

     Under Tenth Circuit precedent, the question of “whether a new

Supreme Court decision interpreting a statute that may undo a

prisoner’s conviction renders the prisoner’s initial § 2255 motion

‘inadequate or ineffective’”, Haskell v. Daniels, 510 F. App’x 742,

744 (10th     Cir. 2013)(unpublished), has been resolved in the

negative. The Prost decision held that if “a petitioner’s argument
challenging the legality of his detention could have been tested in

an initial § 2255 motion … then the petitioner may not resort to …

§ 2241.” Prost, 636 F.3d at 584. Likewise, under Tenth Circuit

precedent, the fact that the Supreme Court decision upon which a

petitioner relies had not yet been decided at the time he filed a motion

under § 2255 does not render the remedy “inadequate or ineffective.”

See, e.g., Sandlain v. English, 2017 WL 4479370, at *3 (10th Cir.

2017)(“Nor does it matter that Mathis was not in existence at the time
he filed his initial § 2255 motion”) and Lewis v. English, 736 F. App’x

749, 752 (10th Cir. Jun. 5, 2018)(unpublished)(stating that while
    Case 5:20-cv-03158-JWL Document 3 Filed 06/19/20 Page 4 of 5




anticipating Mathis and arguing it in light of contrary circuit

precedent would present an “uphill battle”, petitioner “at least had

the opportunity to take this path.”).

     Because petitioner cannot establish that the remedy under § 2255

is inadequate or ineffective, he may not proceed under the savings

clause of § 2255(e). The Court therefore lacks statutory jurisdiction

in this matter and must dismiss the petition.

     In addition, this matter is subject to dismissal as a repetitive

filing. “A petitioner who previously filed a § 2241 petition in federal

court may not file a successive habeas petition on the same issue(s),

except as provided by 28 U.S.C. § 2255, if that court made a

determination as to whether a writ should issue.” See Crawford v.

Callahan, No. 06-6181, 2006 WL 2981303 (10th Cir. Oct.19, 2006)

(unpublished decision) (citing 28 U.S.C. § 2244(a) and George v.

Perrill, 62 F.3d 333, 334 (10th Cir.1995)).

     As stated, petitioner twice previously sought relief in this

Court under § 2241, citing Rehaif. See Dembry v. English, Case No.

19-3162, Doc. 1, p. 1 (“Petitioner claims actual innocence based on
a new decision narrowing the felon-in-possession statute, citing

Rehaif v. United States….”) and Dembry v. Hudson, Case No. 20-3043,

Doc. 1, p. 1 (seeking relief “[i]n light of the United States Supreme

Court’s recent decision Rehaif v. United States”).         Those petitions

were dismissed without prejudice because petitioner had not shown that

the remedy under § 2255 was inadequate or ineffective, as required

by the savings clause, and the decisions were affirmed on appeal.

     In the current petition, petitioner presents essentially the
same claim. See Doc. 1, p. 1 (“Dembry seeks to challenge his detention

for his conviction of felon in possession of ammunition in light of
    Case 5:20-cv-03158-JWL Document 3 Filed 06/19/20 Page 5 of 5




the Supreme Court’s decision in Rehaif v. United States….”). The

petition is plainly a successive application for relief, and in

similar circumstances, the Tenth Circuit has held that dismissal with

prejudice is appropriate. See Burman v. Scibana, 277 Fed. App’x 772,

2008 WL 1986250 (10th Cir. May 7, 2008)(reversing dismissal without

prejudice of successive § 2241 petition and remanding for dismissal

with prejudice). Accordingly, the Court will dismiss this matter with

prejudice.

       IT IS, THEREFORE, BY THE COURT ORDERED the petition is dismissed

with prejudice as a successive application.

       IT IS FURTHER ORDERED petitioner’s motion to proceed in forma

pauperis (Doc. 2) is denied as moot due to his payment of the filing

fee.

       IT IS SO ORDERED.

       DATED:   This 19th day of June, 2020, at Kansas City, Kansas.




                                  S/ John W. Lungstrum
                                  JOHN W. LUNGSTRUM
                                  U.S. District Judge
